Case 16-57405-bem        Doc 120     Filed 05/05/20 Entered 05/05/20 10:15:05              Desc Main
                                    Document      Page 1 of 4




    IT IS ORDERED as set forth below:



    Date: May 5, 2020
                                                         _________________________________

                                                                  Barbara Ellis-Monro
                                                             U.S. Bankruptcy Court Judge


  ________________________________________________________________



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION

 IN RE:                                              :       CHAPTER 7
                                                     :
 EROSOL, LLC,                                        :       CASE NO. 16-57405-BEM
                                                     :
          Debtor.                                    :
                                                     :


   ORDER APPROVING TRUSTEE’S FINAL REPORT AND APPLICATIONS FOR
 COMPENSATION AND REIMBURSEMENT OF EXPENSES OF THE TRUSTEE AND
                 PROFESSIONALS OF THE TRUSTEE

          On March 30, 2020, the Chapter 7 Trustee (“Trustee”) filed applications for payment of

 compensation in the amount of $4,300.91 and expenses in the amount of $175.86 to the Chapter

 7 Trustee [Doc. No. 117-1], compensation in the amount of $18,677.75 and expenses in the

 amount of $170.83 to Arnall Golden Gregory LLP, the Chapter 7 Trustee’s counsel [Doc. No.

 117-2], and compensation in the amount of $9,051.32 and expenses in the amount of $388.42 to




 14950786v1
Case 16-57405-bem         Doc 120     Filed 05/05/20 Entered 05/05/20 10:15:05             Desc Main
                                     Document      Page 2 of 4


 Hays Financial Consulting, LLC, the Chapter 7 Trustee’s accountants [Doc. No. 117-3]

 (collectively, the “Fee Applications”).1

         Also on March 30, 2020, Trustee filed his Trustee’s Final Report (TFR) [Doc. No. 117]

 (the “Trustee’s Final Report”) in which he proposed to make certain distributions to creditors,

 including the above mentioned professionals.

         On April 2, 2020, Trustee filed a notice [Doc. No. 118] (the “Notice”) of the Fee

 Applications, setting the Fee Applications and Trustee’s Final Report for hearing on April 28,

 2020 (the “Hearing”).

         Trustee certifies that he served the Notice on all creditors and parties in interest entitled

 to notice. [Doc. No. 119].

         No party in interest filed a response in opposition to the relief requested in the Fee

 Applications or Trustee’s Final Report.

         Counsel for Trustee and for Trustee’s professionals appeared at the calendar call for the

 Hearing. No creditors or parties in interest appeared to oppose the relief requested in the Fee

 Applications or Trustee’s Final Report.

         The services sought to be compensated in the Fee Applications have been evaluated

 pursuant to 11 U.S.C. §§ 326 and 330. The compensation requested by Trustee is equal to the

 statutory fee provided in 11 U.S.C. §326, and appears reasonable under the circumstances. The

 compensation of Trustee’s professionals is reasonable under the circumstances.            Under the

 principles set forth in Norman v. Housing Authority of City of Montgomery, 836 F.2d 1292 (11th

 Cir. 1988), and this Court’s knowledge of prevailing market rates and an evaluation of the skill,



 1
         The actual amount of fees and expenses requested were greater than the amounts set out
 in this Order, but those fees and expenses were voluntarily reduced based on available funds, as
 set forth in greater detail in Trustee’s Final Report [Doc. No. 117].


 14950786v1
Case 16-57405-bem         Doc 120      Filed 05/05/20 Entered 05/05/20 10:15:05      Desc Main
                                      Document      Page 3 of 4


 experience, and reputation of the professional applicants, the hourly rates which they seek to

 charge are reasonable.       Review of the Fee Applications shows the hours expended were

 reasonable. The Court further finds that the expenses, for which reimbursement is sought, were

 reasonable and necessary in rendering the services. No factors are present in this case that

 require reduction or enhancement of the lodestar. Accordingly, and for good cause shown, it is

 hereby

          ORDERED that the Fee Applications and Trustee’s Final Report are APPROVED and

 this approval is made final. It is further

          ORDERED that the fees and expenses requested are allowed as compensation and

 reimbursement of expenses as follows:

                 Applicant                    Docket     Fees       Expenses       Total
                                               No.
  S. Gregory Hays, Chapter 7 Trustee          117-1     $4,300.91    $175.86        $4,476.77
  Arnall Golden Gregory LLP,                  117-2    $18,677.75    $170.83       $18,848.58
  attorneys for Chapter 7 Trustee
  Hays Financial Consulting, LLC,             117-3     $9,051.32    $388.42         $9,439.74
  accountants for Chapter 7 Trustee

 It is further

          ORDERED that Trustee is authorized and directed to pay said compensation and

 reimbursement of expenses approved herein based on available funds and as specifically outlined

 in Trustee’s Final Report.

                                      [END OF DOCUMENT]




 14950786v1
Case 16-57405-bem         Doc 120      Filed 05/05/20 Entered 05/05/20 10:15:05       Desc Main
                                      Document      Page 4 of 4




 Order prepared and presented by:

 ARNALL GOLDEN GREGORY LLP
 Attorneys for Trustee

 By:/s/ Michael J. Bargar
        Michael J. Bargar
        Georgia Bar No. 645709
        michael.bargar@agg.com
 171 17th Street, NW, Suite 2100
 Atlanta, GA 30363 / (404) 873-8500

 Identification of parties to be served:

 Office of the U.S. Trustee, 362 Richard B. Russell Federal Building, 75 Ted Turner Drive, SW,
 Atlanta, GA 30303

 S. Gregory Hays, Hays Financial Consulting, LLC, 2964 Peachtree Rd, NW, Suite 555, Atlanta,
 GA 30305

 Erosol, LLC, c/o Louis M. Carreras, 1410 Eastland Road, Atlanta, GA 30316

 Leonard R. Medley, III, Medley & Associates, LLC, Suite 1450, 2727 Paces Ferry Road,
 Atlanta, GA 30339

 Michael J. Bargar, Arnall Golden Gregory LLP, 171 17th Street, NW, Suite 2100, Atlanta, GA
 30363




 14950786v1
